 



Exhibit 10.44
STOCK OPTION AGREEMENT
Phelps Dodge 2003 Stock Option and Restricted Stock Plan
     STOCK OPTION AGREEMENT, dated                      ___, ___, between PHELPS
DODGE CORPORATION, a New York corporation (the “Corporation”), and
                     (the “Employee”).
     The Compensation and Management Development Committee of the Board of
Directors of the Corporation (such Committee, and any successor committee
appointed by the Board of Directors of the Corporation to administer the
Corporation’s 2003 Stock Option and Restricted Stock Plan (the “Plan”), is
hereinafter referred to as the “Committee”) has granted to the Employee an
option under the Plan to purchase Common Shares of the Corporation on the terms
set forth below.
     To evidence the option so granted, and to set forth their terms and
conditions as provided in the Plan, the Corporation and the Employee hereby
agree as follows:
     1. Confirmation of Grant of Option; Option Price. The Corporation hereby
evidences and confirms its grant to the Employee of (i) an option (the “Option”)
to purchase ___ of the Corporation’s Common Shares at an option price of $____
per share. The Option granted hereby shall be subject to the provisions of the
Plan. Capitalized terms used herein that are not defined in this Agreement shall
have the meanings assigned to such terms in the Plan.
     2. Term for Exercise.
     (a) The Option shall become exercisable, subject to the provisions of this
Section 2 and Sections 3 and 4 hereof, in installments of ___ Common Shares on
the first anniversary of the date of grant of the Option, ___ Common Shares on
the second anniversary and ___ Common Shares on the third anniversary. Unless an
earlier expiration date is specified by this Agreement (or, if applicable, in
Supplement A), the Option shall expire at 5:00 P.M., Arizona Mountain Standard
Time (such time shall hereinafter be referred to as the “End of Business”), on
the day after the tenth anniversary of the date on which the Option was granted
(the “Termination Date”).
     (b) In addition to the provisions of Section 2(a) of the Agreement as set
forth above, in the event a Participant’s employment with the Corporation, any
Subsidiary, and any parent company or successor to the Corporation terminates
after a Change of Control by reason of the Participant’s Retirement or by reason
of a Qualifying Termination (as that term is defined in the Corporation’s Change
of Control Agreements in existence at the time of the Change of Control even if
the Participant has not entered into any such agreement) that occurs within two
years after a Change of Control, the Option shall

1



--------------------------------------------------------------------------------



 



become exercisable, no later than the date of such termination, for the purchase
of the full number of Common Shares specified in Section 1 above.
     3. Who May Exercise. During the Employee’s lifetime the Option may be
exercised only by him. Each Participant having Nonqualified Stock Options may
designate, on such forms as may be approved by the Corporation from time to
time, a beneficiary or beneficiaries with respect to the Participant’s
Nonqualified Stock Options should the Participant die prior to the exercise of
the Participant’s Nonqualified Stock Options. To be effective, any beneficiary
designation forms completed by a Participant must have been delivered to the
Corporation. A Participant may change a beneficiary designation by executing and
delivering to the Corporation a new beneficiary designation form. Upon receipt
of such designation by the Corporation, such designation or change of
designation shall be effective as of the date of the notice, regardless of
whether the Participant is living at the time the notice is received by the
Corporation. If the Employee dies while in the employ of the Corporation or one
of its Subsidiaries, the Option may be exercised for the full number of Common
Shares specified in Section 1 hereof less the number of Common Shares with
respect to which the Option has previously been exercised, by the Employee’s
estate, personal representative or beneficiary who acquired the right to
exercise the Option by will or by the laws of descent and distribution, at any
time prior to the End of Business on the earlier of the Termination Date or the
fifth anniversary of the Employee’s death. If the Employee dies while he is no
longer employed by the Corporation or a Subsidiary, his Options may be exercised
for the full number of Common Shares as to which he could have exercised them on
the date of his death, by his estate, personal representative or beneficiary who
acquired the right to exercise the Option by will or by the laws of descent and
distribution, at any time prior to the termination date provided by Section 4
hereof. Following the End of Business on the earlier of the Termination Date,
the fifth anniversary of the Employee’s death or the termination date provided
by Section 4, as the case may be, the Option shall expire.
     4. Exercise After Termination of Employment. If the Employee shall cease to
be employed by the Corporation or a Subsidiary other than by reason of death,
Disability (as defined in the Plan), Retirement (as defined in the Plan) or the
Employee’s termination for Cause (as defined in the Plan), the Option shall
remain exercisable, to the extent exercisable on the date of such termination,
until the End of Business on the earlier of the Termination Date or the date
which is one month after the day his employment ends. If the Employee’s
employment shall terminate due to Disability or Retirement, the Option shall
remain exercisable, to the extent exercisable on the date of the Employee’s
termination of employment, until the End of Business on the earlier of the
Termination Date or the fifth anniversary of the date of such termination of
employment; provided, however, that, in the event the Employee’s employment with
the Corporation terminates not earlier than six months from the Grant Date as a
result of the Employee’s Disability or Retirement, unless the Employee retires
prior to his Normal Retirement Date, as

2



--------------------------------------------------------------------------------



 



defined under the Phelps Dodge Retirement Plan (or any successor plan thereof)
under conditions determined by the Committee to be adverse to the Corporation or
the Employee does not sign a release of claims satisfactory to the Corporation,
the Option shall become exercisable immediately prior to the End of Business on
the date the Employee’s employment terminates for the purchase of the full
number of Common Shares specified in Section 1 of the Agreement less the number
of Common Shares with respect to which the Option has previously been exercised.
If the Employee’s employment is terminated for Cause, all Options granted to the
Employee which are then outstanding shall be forfeited as of the effective time
of such termination but in no event later than the End of Business on such
termination date. Any portion of the Option which is not exercisable on the date
the Employee’s employment terminates for any reason other than death,
Disability, or Retirement shall expire at the End of Business on such
termination date. Any portion of the Option which did not expire on the date the
Employee’s employment terminates and which is not exercised within the period
established under this Section 4 shall expire following the End of Business on
the last day on which the Option could have been exercised.
     5. Restrictions on Exercise. The Option may be exercised only with respect
to full Common Shares. No fractional shares shall be issued. The Option may not
be exercised in whole or part:
     (a) if any requisite approval or consent of any governmental authority of
any kind having jurisdiction over the exercise of options shall not have been
secured or if, as determined by the Committee, a violation of any applicable
securities law may result; or
     (b) unless the Common Shares subject to the Option shall be effectively
listed on the New York Stock Exchange and registered under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), which listing and
registration may be upon official notice of issuance of such Common Shares.
     The Corporation may require that, as a condition to any exercise of the
Option, the Employee represent to the Corporation in writing that he is
acquiring the Common Shares subject to such exercise for his own account for
investment only and not with a view to the distribution thereof.
     6. Manner of Exercise. To the extent the Option shall be exercisable in
accordance with the terms hereof, and subject to the applicable law and
regulations and such administrative regulations as the Committee may have
adopted, the Option may be exercised in whole or from time to time in part by
written notice to the Committee, (i) identifying the Option by Grant Date, the
option price and whether or not the Agreement includes Supplement A, (ii)
specifying the number of Common Shares with respect to which the Option is being
exercised, and (iii) accompanied by full payment of the option price for such
Common Shares (1) in United States dollars by personal check or cash,

3



--------------------------------------------------------------------------------



 



including an assignment of the right to receive cash proceeds of the sale of
Common Shares subject to the Option, (2) in Common Shares of the Corporation
owned by the Employee for at least three months prior to the day of exercise,
represented by certificates duly endorsed to the Corporation or its nominee with
any requisite transfer tax stamps attached, the market value of which shall be
equal to the option price for the Common Shares with respect to which the Option
is being exercised, or (3) in a combination of (1) and (2) above. The market
value of any Common Shares delivered pursuant to the immediately preceding
sentence shall be the mean of the high and low prices of such Common Shares on
the Consolidated Trading Tape on the day of exercise or, if there was no such
sale on such day, on the day next preceding the day of exercise on which there
was a sale.
     For valuation purposes, the day of exercise of the Option shall be deemed
to be the day on which notice, addressed to the Committee, either to exercise
the Option in whole or in part by the payment of Common Shares (together with
duly endorsed certificates as provided above and any other required payment) is
received at the Corporation’s principal office, except that if such notice
(together with certificates and other payment if required) is received on a
Saturday or Sunday or on a holiday observed by the Corporation’s principal
office, or after the End of Business on any other day, the day of exercise shall
be deemed to be the next business day. “Written notice” shall include, without
limitation, notice by telegram, telex, cable or telecopy facsimile.
     In the event that the Option shall be exercised by a person other than the
Employee in accordance with the provisions of Section 3 hereof, such person
shall furnish the Corporation with evidence satisfactory to it of his or her
right to exercise the same and of payment or provision for payment of any
estate, transfer, inheritance or death taxes payable with respect to the Option
or with respect to any related Common Shares or payment. The Corporation may
require the Employee or other person exercising the Option to furnish or execute
such documents as the Corporation shall deem necessary to evidence such
exercise, to determine whether registration is then required under the
Securities Act of 1933, as amended, or to comply with or satisfy the
requirements of the Exchange Act, or any other law.
     7. Nonassignability. Unless the Committee shall otherwise so specify by a
supplement to this Agreement approved in connection with the award hereof or at
any subsequent time, the Option shall not be assignable or transferable except
by beneficiary designation, will or by the applicable laws of descent and
distribution to the extent contemplated by Section 3 hereof. At the request of
the Employee, Common Shares purchased on exercise of the Option may be issued or
transferred in the name of the Employee and another person jointly with the
right of survivorship, or in the name of a trust or other legal entity
established to hold property for the benefit of the Employee or members of his
immediate family.

4



--------------------------------------------------------------------------------



 



     8. Rights as Stockholder. The Employee shall have no rights as a
stockholder with respect to any Common Shares covered by the Option until the
issuance of a certificate or certificates to him for such Common Shares. No
adjustment shall be made for dividends or other rights for which the record date
is prior to the issuance of such certificate or certificates.
     9. Capital Adjustments. The number and price of the Common Shares covered
by the Option shall be proportionately adjusted to reflect, as deemed equitable
and appropriate by the Committee, any stock dividend, stock split or share
combination of, or extraordinary cash dividend on, the Corporation’s Common
Shares or any recapitalization of the Corporation. To the extent deemed
equitable and appropriate by the Committee, subject to any required action by
the stockholders of the Corporation, in any merger, consolidation,
reorganization, liquidation, dissolution, or other similar transaction, the
Option shall pertain to the securities and other property, if any, which a
holder of the number of Common Shares covered by the Option would have been
entitled to receive in connection with such event.
     10. Withholding.
     (a) The Corporation’s obligation to deliver Common Shares upon the exercise
of the Option shall be subject to payment by the Employee of any amount required
to be withheld with respect to such exercise pursuant to any applicable federal,
state or local tax withholding requirements.
     (b) Unless this Agreement includes Supplement A (making it an incentive
stock option), the Employee may elect to satisfy all or any part of his federal,
state and local tax obligations (including, without limitation, FICA) with
respect to such exercise by having the Corporation withhold from any Common
Shares otherwise deliverable to him in connection with the exercise of the
Option a number of Common Shares, or by delivering Common Shares already owned
by the Employee, having a market value equal in amount to the obligations to be
so satisfied. The market value of Common Shares withheld or delivered shall be
the mean of the high and low prices of such Common Shares on the Consolidated
Trading Tape on the day of exercise or, if there was no such sale on such day,
on the next preceding day on which there was a sale.
     11. Governing Law. This Agreement shall be construed and enforced in
accordance with, and governed by, the laws of the State of New York.
     12. Supplements. Attached hereto are the following supplements:





     Any such supplements so attached are incorporated herein and constitute a
part of this Agreement as though set forth in full herein. Additional
supplements may be added to

5



--------------------------------------------------------------------------------



 



this Agreement at a later date by the Committee; provided, however, that if any
such additional supplement adversely affects the rights of the Employee under
this Agreement, such supplement shall not be or become effective unless and
until the Employee consents to its addition in writing. All capitalized terms
used in such supplements without definition shall have the meaning determined
under this Agreement.
     13. Predecessor Plans. The Employee hereby acknowledges and agrees that all
of the Employee’s outstanding options that were granted pursuant to the
Predecessor Plans (as defined in the Plan) shall hereafter become subject to the
terms of this Agreement.
     IN WITNESS WHEREOF, the Corporation and the Employee have duly executed
this Agreement as of the date set forth above.

              PHELPS DODGE CORPORATION
 
       
 
  By    
 
       
 
      Senior Vice President
 
       
 
       
 
       
 
      Employee

6